Exhibit 4.1 FORM OF SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of , 2010, by and among , a corporation (the “Company”), , an Illinois limited liability company (the “Investor”), and , President and Chief Executive Officer of the Company, in his individual capacity, (the “Affiliate”). RECITALS WHEREAS, the Company has authorized the sale and issuance of an interest bearing debenture with a percent (%) original issue discount and a rate of % per annum that matures () months from the date hereof in substantially the form attached hereto as Exhibit A (the “Debenture”), a warrant to exercise a number of shares equal to the $ or % of the cash paid at Closing divided by the Market Price (as defined in the Debenture) and with an initial exercise price of $, subject to adjustment, and an expiration date five (5) years from the date hereof in substantially the form attached hereto as Exhibit B (the “Warrant”), and common stock issuable upon satisfaction of all or part of the Note or on exercise of the warrant (collectively, the “Underlying Shares”) (collectively, the Debenture, the Warrant and the Underlying Shares shall be referred to as the “Securities”) as provided herein in exchange for a loan by the Investor to the Company of Dollars ($) (the “Loan Amount”); WHEREAS, the Loan Amount shall bear interest at the rate of % and shall have an original issue discount of percent (%); WHEREAS, the Investor has agreed to deliver to the Company at Closing (as defined herein) the total of: (i) $ in cash; (ii) secured notes in the amount of $ each bearing interest at the rate of 5% per annum in substantially the form attached hereto as Exhibit C-1 (each a “Investor Note” and collectively, the “Investor Notes”); WHEREAS, as an inducement to enter into this Agreement and as collateral for the Debenture, the Affiliates have agreed to pledge shares of common stock of the Company (the “Collateral Shares”), which shall have been issued by the company more than months prior to the date hereof; WHEREAS, at the Closing, the Company desires to sell, and the Investor desires to purchase, the Securities upon the terms and conditions stated in this Agreement; WHEREAS, this Agreement, the Debenture, the Warrant, the Pledge Agreement (as defined herein), the Guaranty Agreement (as defined herein), the Investor Notes and the Escrow Agreement (as defined herein) are sometimes collectively referred to herein as the “Transaction Documents.” NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1 ARTICLE 1 AUTHORIZATION AND SALE OF SECURITIES 1.1Authorization. The Company has authorized the sale and issuance of the Debenture with a principal amount of $ and a maturity date () months following the date hereof, and the Warrant having an expiration date on the fifth (5th) anniversary of the date hereof. 1.2Closing Date.The closing of the purchase and sale of the Securities hereunder (the “Closing”) shall be held at the offices of , at 10:00 a.m. New York time on or before , 2010 or at such other time and place upon which the Company and the Investor shall agree. 1.3Closing Deliverables of the Company, Affiliates and the Investor. (a)Closing Deliverables of the Company. At the Closing, subject to the terms and conditions of this Agreement, the Company agrees to issue and deliver to the Investor the instruments identified in (i) through (v) below: (i)all executed Transaction Documents that the Company is a party to; (ii)completed Schedules to this Agreement; (iii)a certificate from a duly authorized officer of the Company certifying that the representations made by the Company in Article 2 are true and correct as of the Closing; (iv)a corporate resolution authorizing this financing transaction as contemplated in the Transaction Documents and approving the entry into the Transaction Documents; and (v)an opinion of Anslow & Jaclin, LLP in the form annexed hereto. (b)Closing Deliverables of the Affiliate. In order to induce Investor to purchase the Debenture and Warrant, at the Closing, the Affiliate shall execute and deliver to the Investor the documents identified in (i) below: (i)a pledge agreement between the Affiliate and the Investor whereby the Affiliate shall pledge () shares (the “Pledge Shares”) to the Company, which shall have been issued by the Company more than months prior to the date hereof (the “Pledge Agreement”), and a related Escrow Agreement in substantially the forms attached hereto as Exhibit D and Exhibit D-1; and (c)Closing Deliverables of the Investor.At the Closing, subject to the terms and conditions of this Agreement, the Investor agrees to issue and/or deliver to the Company, the following closing item deliverables identified in (i) and (ii), below: (i)$ in cash (the “Purchase Price”) pursuant to the wire instruction set forth in Exhibit F attached hereto; and (ii) Investor Notes, each in the principal amount of $ bearing interest at the rate of % per annum. 2 ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to the Investor, as of the date hereof, as follows: 2.1Organization, Good Standing and Power. The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada and has the requisite corporate power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted. The Company is not in violation of any of the provisions of its Certificate of Incorporation or Bylaws.Except as disclosed on Schedule 2.1, the Company does not have any Subsidiaries (as defined below) or own securities of any kind in any other entity. The Company is duly qualified to do business and is in good standing in every jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary, except in such jurisdictions in which the failure to so qualify would not have a material adverse affect on the Company. “Subsidiary” shall mean any corporation or other entity of which at least a majority of the securities or other ownership interest having ordinary voting power (absolutely or contingently) for the election of directors or other persons performing similar functions are at the time owned directly or indirectly by the Company and/or any of its other Subsidiaries. 2.2Corporate Power; Authorization.The Company has all requisite legal and corporate power and has taken all requisite corporate action to execute and deliver this Agreement and the other Transaction Documents, to sell and issue the Securities, to issue the shares underlying the Warrant upon exercise of the Warrant in accordance with the terms of such Warrant, and to carry out and perform all of its obligations under this Agreement and the other Transaction Documents. This Agreement and the other Transactional Documents constitute, and will constitute, legal, valid and binding obligations of the Company, enforceable in accordance with their respective terms, except (a)as limited by applicable bankruptcy, insolvency, reorganization or similar laws relating to or affecting the enforcement of creditors’ rights generally and (b)as limited by equitable principles generally. The execution and delivery of the Transaction Documents do not, and the performance of the Transaction Documents and the compliance with the provisions hereof and thereof, including the issuance, sale and delivery of the Securities by the Company will not, conflict with, or result in a breach or violation of the terms, conditions or provisions of, or constitute a default under, or result in the creation or imposition of any lien pursuant to the terms of, the certificate of incorporations (the “Certificate”) or by-laws (the “Bylaws”) of the Company, each as amended to date, or any statute, law, rule or regulation or any state or federal order, judgment or decree or any indenture, mortgage, lease or other agreement or instrument to which the Company or any of its properties is subject, except for any conflict, breach, violation, default or imposition of a lien (other than pursuant to the terms of the Certificate or Bylaws) that would not, individually or in the aggregate, reasonably be expected to have a material adverse effect on the assets, liabilities, financial condition, business or operations of the Company. 3 2.3Issuance and Delivery of the Securities.
